Name: 2003/272/EC: Council Decision of 8 April 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  parliament;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-04-17

 Avis juridique important|32003D02722003/272/EC: Council Decision of 8 April 2003 appointing an alternate member of the Committee of the Regions Official Journal L 099 , 17/04/2003 P. 0051 - 0051Council Decisionof 8 April 2003appointing an alternate member of the Committee of the Regions(2003/272/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002, the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the appointment of Mr JosÃ © Luis OLIVAS MARTÃ NEZ as a member of the Committee of the Regions,HAS DECIDED AS FOLLOWS:Sole ArticleMr JosÃ © Joaquin RIPOLL SERRANO is hereby appointed an alternate member of the Committee of the Regions in place of Mr JosÃ © Luis OLIVAS MARTÃ NEZ for the remainder of his term of office, which ends on 25 January 2006.Done at Luxembourg, 8 April 2003.For the CouncilThe PresidentG. Drys(1) OJ L 24, 26.1.2002, p. 38.